DETAILED ACTION
This office action is in response to amendment filed on 06/15/2022. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/15/2022 has been entered. Claims 1 – 19, 21 are pending in the application. Applicant’s amendment to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 02/15/2022. 

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1 and 11 have been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

	
Claim Objections
Claims 1, 11 are objected to because of the following informalities:  
Claim 1, line 15 – 17 should read “conditioned upon the operation of rotorcraft in the first flight regime meeting the target output power range for the first engine and the second engine for entry into the second flight regime, causing the rotorcraft to enter the second flight regime.” Because the target output power of first and second engines are calculated for entry into the second flight regime as recited in claim 1, line 6 – 12.
Claim 11 recites a system that has similar scope as claim 1, thus being objected for the same basis as claim 1 above. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 15, 17 – 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alecu, Daniel (Publication No. US 20180080378 A1; hereafter Alecu) in view of McCollough et al. (Publication No. US 20130120165 A1; hereafter McCollough) in further view of Mercier-Calvairac et al. (Publication No. US 20170131687 A1; hereafter Mercier).

Regarding to claim 1, Alecu teaches A method for operating a rotorcraft comprising a first engine and a second engine configured to provide motive power to the rotorcraft ([Par. 0054], “multi-engine (e.g., twin-pack) power plant10 for an aircraft showing axial cross-section views of two exemplary turboshaft engines 12A and 12B.”), the method comprising: 
	operating the rotorcraft in a first flight regime in which both the first engine and the second provide the motive power to the rotorcraft; ([Par. 0071], “FIG. 3A is a graph illustrating exemplary output power levels of first turboshaft engine 12Aduring take-off and a cruise phase of flight of an aircraft (e.g., helicopter) powered by multi-engine power plant 10. FIG. 3B is a graph illustrating exemplary output power levels of second turbo shaft engine 12B of during the same take-off and cruise phases of flight of the same aircraft. Since first turboshaft engine 12A is the driving engine in the example illustrated herein, the output power level of first turboshaft engine 12A may be relatively high (e.g., 85% to 100% of maximum power rating) at take-off and also during cruise as shown in FIG. 3A so that first turboshaft engine 12A may operate within a relatively fuel-efficient regime.” Wherein the “take off” phase reads on the “first flight regime.” Fig. 3A and Fig. 3B present output power of a first engine and a second engine when an aircraft operates during take-off and transition to cruise phase.)

	when the rotorcraft is operating in the first flight regime:
	determining a target output power range for the operation of the first engine and the second engine in the first flight regime that is required for entry into a second flight regime in which the first engine is operated in an active mode to provide the motive power to the rotorcraft and the second engine is operated in a standby mode to provide substantially no motive power to the rotorcraft; ([Par. 0071], “Since first turboshaft engine 12A is the driving engine in the example illustrated herein, the output power level of first turboshaft engine 12A may be relatively high (e.g., 85% to 100% of maximum power rating) at take-off and also during cruise as shown in FIG. 3A so that first turboshaft engine 12A may operate within a relatively fuel-efficient regime. In some embodiments, the output power level of first turbo shaft engine 12A may be relatively constant from take-off to the cruise phase of flight. On the other hand, since second turboshaft engine 12B is operated as the idling/modulating engine in the example illustrated herein, the output power level of second turboshaft engine 12B may be relatively high (e.g.,85% to 100% of maximum power rating) at take-off but may be relatively low during cruise when the output power from first turboshaft engine 12A alone may be sufficient. In some situations, second turboshaft engine 12B may be operating at idle (e.g., flight idle) while waste heat from first turbo shaft engine 12A is transferred thereto to reduce its fuel consumption at idle as explained above. Since second turboshaft engine 12B is idling and not shut down, it's output power level may be readily modulated based on demand for power to drive load 28.” Wherein the “take-off phase” reads on the “first flight regime” and the “cruise phase” reads on the “second flight regime.” Fig. 3A presents target output power of the first engine from take-off phase to cruise phase which maintains at 85% to 100% power. At the same time, Fig. 3B present the target output power of the second engine which is high during take-off phase but becomes idling at cruise phase which provides no motive power to aircraft during this phase. In brief, during the cruise phase (2nd flight regime), the first engine operates alone at high power in which the target output power of the first engine falls between 85% to 100% to provide sufficient load to the aircraft while the second engine operates at idling which provides no power to the aircraft.)

	Alecu teaches to determine the target output power range of the plurality of engines when the rotorcraft transitions from first flight regime to second flight regime as described above, but does not explicitly disclose to producing, via a flight display in a cockpit of the rotorcraft, a graphical representation of the target output power range required for entry into the second flight regime.

	However, McCollough teaches producing, via a flight display in a cockpit of the rotorcraft, a graphical representation of the target output power range for the second flight regime. ([Par. 0018], “Power safety system 301 preferably includes a power safety instrument 303, a calculation unit 307, at least one sensor 309, and at least one data input device 319. Power safety instrument 303 is configured for installation in cockpit 107 of rotorcraft 101. Power safety instrument 303 includes a power gauge 315 visibly portrayed on a display 305. Power gauge 315 preferably includes a power required (PR) indicator 311, a power available (PA) indicator 313, and a power usage needle 317.”; [Par. 0020], “Power safety instrument 303 conveniently displays power required (PR) via PR indicator 311, power available (PA) via PA indicator 313, and power usage via power usage needle 317, all instantaneously calculated and updated. Thus, the pilot of the rotorcraft is oriented as to how much power margin will be available as he brings the rotorcraft into a hover landing.” Wherein the display of the “power required (PR)” indicates a target amount of output power of the engine that is required for operating in a second flight regime. Note that the second flight regime could be interpreted as a phase that is different from a current phase of the rotorcraft.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Alecu to incorporate the teaching of McCollough. The modification would have been obvious because by displaying the target output power of engine, it allows operator of the rotorcraft to monitor if the output power of the engine is sufficient for transitioning to second flight regime.
	The combination of Alecu and McCollough does not explicitly disclose conditioned upon the operation of rotorcraft in the first flight regime meeting the target output power range for the first engine and the second engine for entry into the second flight regime, causing the rotorcraft to enter the second flight regime. 
 
	However, Mercier teaches conditioned upon the operation of rotorcraft in the first flight regime meeting the target output power range for the first engine and the second engine for entry into the second flight regime, causing the rotorcraft to enter the second flight regime. ([Par. 0029], “The third step (said sub-step of choosing) is a step in which a mode is chosen for each item of equipment from the restricted list of the different modes of operation. This mode is associated with setpoints for each item of equipment. Said setpoints can be of different types. They can relate for example to a level of power, torque or speed of a propulsion engine. They can also relate to a temperature setpoint of an engine. They can also relate to a setpoint for achieving a specific engine regime. For example, in the case of a turboshaft engine of a helicopter, the regime to be achieved can be the regime known under the abbreviation MTOP (maximum take-off power) or a specific standby regime and generally, any engine regime which is suitable for achieving selected optimization objectives.”; [Par. 0115], “The mode of operation designated by the determination module 43 makes it possible for example to provide the ideal flight speed in order to reduce consumption and/or provide the ideal flight altitude in order to reduce consumption (e.g. descend slightly so that an engine can be placed in standby, climb slightly in order to increase the thermal level of use of the engine or engines).” This is interpreted as when a mode (flight regime) is selected, a power output setpoint for each engine is calculated to achieve the power requirement for the selected flight regime. Once the setpoint has been set, the helicopter would be able to switch to the selected flight regime.) 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Alecu and McCollough to incorporate the teaching of Mercier. The modification would have been obvious because by setting engine output setpoint for selected regime, it allows the rotorcraft entering the selected regime safely while maintaining sufficient power among engines. 
	
Regarding to claim 2, the combination of Alecu, McCollough and Mercier teach the method of claim 1.
McCollough further teaches wherein producing the graphical representation of the target output power range comprises overlaying the graphical representation of the target output power range on an associated graphical representation of a power output parameter associated with the target output power range. (Fig. 3, [Par. 0020], “Power safety instrument 303 conveniently displays power required (PR) via PR indicator 311, power available (PA) via PA indicator 313, and power usage via power usage needle 317, all instantaneously calculated and updated. Thus, the pilot of the rotorcraft is oriented as to how much power margin will be available as he brings the rotorcraft into a hover landing.” Wherein the “power available (PA)” reads on the “power output parameter.” Figure 3 presents a power safety instrument that displays both of the target output power for next flight regime as indicated by indicator 311 and the current output power of the engine as indicated by the indicator 313.) 

Regarding to claim 3, the combination of Alecu, McCollough and Mercier teach the method of claim 2.
McCollough further teaches wherein the graphical representation of the at least one power output parameter is displayed with a first graphical feature, and wherein overlaying the graphical representation of the target output power range comprises displaying the graphical representation of the target output power range with a second graphical feature distinct from the first graphical feature. (Fig. 3, [Par. 0020], “Power safety instrument 303 conveniently displays power required (PR) via PR indicator 311, power available (PA) via PA indicator 313, and power usage via power usage needle 317, all instantaneously calculated and updated. Thus, the pilot of the rotorcraft is oriented as to how much power margin will be available as he brings the rotorcraft into a hover landing.” Wherein the display of the “power required (PR)” indicates a target amount of output power of the engine that is required for operating in a second flight regime and the “power available (PA)” reads on the “power output parameter.” Figure 3 presents a power safety instrument that displays both of the target output power for second flight regime as indicated by indicator 311 and the current output power of the engine as indicated by the indicator 313. The “PR indicator 311” and the “PA indicator 313” are both displayed on the display 305 and being distinguished between each other. ) 

Regarding to claim 4, the combination of Alecu, McCollough and Mercier teach the method of claim 1.
McCollough further teaches wherein producing the graphical representation of the target output power range comprises juxtaposing the graphical representation of the target output power range to an associated graphical representation of a power output parameter associated with the target output power range. (Fig. 3, [Par. 0020], “Power safety instrument 303 conveniently displays power required (PR) via PR indicator 311, power available (PA) via PA indicator 313, and power usage via power usage needle 317, all instantaneously calculated and updated. Thus, the pilot of the rotorcraft is oriented as to how much power margin will be available as he brings the rotorcraft into a hover landing.” Refer to fig. 3, the “PR indicator 311” and the “PA indicator 313” are displayed side by side so a pilot could be able to determine a margin between available output power and target power for transitioning to second flight regime.

Regarding to claim 5, the combination of Alecu, McCollough and Mercier teach the method of claim 1.
McCollough further teaches wherein producing the graphical representations of the target output power range comprises producing the graphical representations of the target output power range on a flight display associated with the plurality of engines. (Fig. 3, [Par. 0020], “Power safety instrument 303 conveniently displays power required (PR) via PR indicator 311, power available (PA) via PA indicator 313, and power usage via power usage needle 317, all instantaneously calculated and updated. Thus, the pilot of the rotorcraft is oriented as to how much power margin will be available as he brings the rotorcraft into a hover landing.” Where the “required power (PA)” indicates a target amount of output power of the engine that is required for operating in a second flight regime.)

Regarding to claim 7, the combination of Alecu, McCollough and Mercier teach the method of claim 1.
McCollough further teaches wherein the producing of the graphical representation of the target output power range is performed responsive to the rotorcraft reaching one of a predetermined altitude and a predetermined stage of a flight mission. ([Par. 0026], “A step 413 includes continuously calculating the pressure altitude (Hp), which is the air pressure at a particular altitude. Hp affects the power required to operate the rotorcraft at a hover in part because air at a higher pressure is more compressed and denser, than air at a lower pressure. As such, the PR to operate the rotorcraft at hover is a function of Hp. The effect of Hp on PR is preferably determined using a look-up table in calculation unit 307. In such an embodiment, rotorcraft specific performance data correlating Hp to PR is stored in a look-up table data format within calculation unit 307, or other data storage device operably associated with calculation unit 307. In an alternative embodiment, Hp measured data may be used to calculate PR using rotorcraft performance equations” This is interpreted as the display of the target output power is continuously updated based on the altitude of the rotorcraft as the altitude impacts power requirement for operating the rotorcraft and based on the stage of flight mission which is a transition from current flight regime to second flight regime. In this case, the target power is changed as the rotorcraft transitions from current flight regime to a hover landing phase.)

Regarding to claim 8, the combination Alecu, McCollough and Mercier teach the method of claim 1.
McCollough teaches to continuously display the target output power and the current output parameter of the engine in transitioning from current flight regime to second flight regime as described in claim 1 above. Alecu further teaches of the target output power range is performed responsive to the plurality of engines producing the motive power above a predetermined threshold. ([Par. 0067], “For example, first turboshaft engine 12A may be operated at a relatively high output power level which may correspond to a relatively fuel efficient operating regime. For example, in some phases of flight or specific situations, first turboshaft engine 12A may be operated in a regime producing over 85% of the output power rating of first turboshaft engine 12A. In some phases of flight or specific situations, first turboshaft engine 12A may be operated substantially at or near maximum (i.e., 100%) output power rating of first turboshaft engine 12A. Accordingly, sensor 46A may be configured to sense a parameter that is representative of the output power level of first turboshaft engine 12A. In some embodiments, the sensed parameter may be representative of an output torque of first turboshaft engine 12A (e.g., via power shaft 26A shown in FIG. 1). In some embodiments, the sensed parameter may include a pressure (e.g., combustor pressure) within gas path 34A that is indicative of the output power level of first turboshaft engine 12A.” This is interpreted as when the rotorcraft transitions from current flight regime to second flight regime, the first turboshaft operates alone at higher output power to carry load for operating the rotorcraft while the second turboshaft is in idling mode. The target output power of the first turboshaft in the second regime is more than 85%.)

Regarding to claim 9, the combination of Alecu, McCollough and Mercier teach the method of claim 1.
Alecu further teaches The method of claim 1, wherein determining the target output power range comprises determining the target output power range for one or more of an output power of the plurality of engines (([Par. 0071], “Since first turboshaft engine 12A is the driving engine in the example illustrated herein, the output power level of first turboshaft engine 12A may be relatively high (e.g., 85% to 100% of maximum power rating) at take-off and also during cruise as shown in FIG. 3A so that first turboshaft engine 12A may operate within a relatively fuel-efficient regime. In some embodiments, the output power level of first turbo shaft engine 12A may be relatively constant from take-off to the cruise phase of flight. On the other hand, since second turboshaft engine 12B is operated as the idling/modulating engine in the example illustrated herein, the output power level of second turboshaft engine 12B may be relatively high (e.g.,85% to 100% of maximum power rating) at take-off but may be relatively low during cruise when the output power from first turboshaft engine 12A alone may be sufficient. In some situations, second turboshaft engine 12B may be operating at idle (e.g., flight idle) while waste heat from first turbo shaft engine 12A is transferred thereto to reduce its fuel consumption at idle as explained above. Since second turboshaft engine 12B is idling and not shut down, it's output power level may be readily modulated based on demand for power to drive load 28.” Wherein the “cruise phase” reads on the “second flight regime.” Fig. 3A presents target output power of the first engine from take-off phase to cruise phase which maintains at 85% to 100% power. At the same time, Fig. 3B present the target output power of the second engine which is high during take-off phase but becomes idling at cruise phase which provides no motive power to aircraft during this phase. In brief, during the cruise phase (2nd flight regime), the first engine operates alone at high power to provide sufficient load to the aircraft while the second engine operates at idling which provide no power to the aircraft.), an output torque of the plurality of engines, an output shaft speed of the plurality of engines ([Par. 0067], “In some phases of flight or specific situations, first turboshaft engine 12A may be operated substantially at or near maximum (i.e., 100%) output power rating of first turboshaft engine 12A. Accordingly, sensor 46A may be configured to sense a parameter that is representative of the output power level of first turboshaft engine 12A. In some embodiments, the sensed parameter may be representative of an output torque of first turboshaft engine 12A (e.g., via power shaft 26A shown in FIG. 1). In some embodiments, the sensed parameter may include a pressure (e.g., combustor pressure) within gas path 34A that is indicative of the output power level of first turboshaft engine 12A. For example, such parameter may be used to determine a ratio of a maximum pressure (P3) in gas path 34A immediately upstream of combustor 18A over an ambient pressure (P.sub.amb) as an indication of the output power level. In some embodiments, the sensed parameter may comprise a rotational speed of a shaft of first turboshaft engine 12A to determine a gas generator corrected speed as an indication of output power level of first turboshaft engine 12A. The sensed parameter value acquired via sensor 46A may be compared against a suitable corresponding set point value 48A and the difference (i.e., error) between the sensed parameter value and the set point value 48A may be used by controller 44A to control the operation (e.g., fuel flow to combustor18A) of turboshaft engine 12A”), and an internal temperature of the plurality of engines. ([Par. 0058], “In order to reduce an amount of fuel required to keep second turboshaft engine 12B idling when not needed, multi-engine power plant 10 may be configured to permit heat transfer from the exhaust gas (i.e., waste heat) of first turboshaft engine 12A to the pre-combustion air of second turboshaft engine 12B to assist with the idling of second turboshaft engine 12B. The transfer of heat to the pre-combustion air in gas path 34B second turboshaft engine 12B may cause combustor 18B to be heated to a temperature which promotes fuel ignition and flame stability. The waste heat added to second turboshaft engine 12B may permit idling of second turboshaft engine 12B with a reduced fuel flow to combustor 18B than would otherwise be required without such added heat. In some embodiments, combustor 18B of second turboshaft engine 12B may be heated to a temperature which permits auto-ignition of fuel in combustor 18B. In the event of a failure of first turboshaft engine 12A, the thermal inertia of the heat recuperation system may promote flame stability in second turboshaft engine 12Bfor some time.”)

Regarding to claim 10, the combination of Alecu, McCollough and Mercier teach the method of claim 1.
McCollough further teaches The method of claim 1, further comprising dynamically adjusting the graphical representation of the target output power range in response to changes in operating parameters of the rotorcraft. ([Par. 0042], “Power safety system 301 is preferably configured to operate in a flight planning mode, in addition to real-time flight mode. Flight planning mode allows the pilot to predict PA and PR at a future hover location. Power safety system 301 may be operated in flight planning mode either pre-flight or during a flight. When power safety system 301 is being operated in a flight planning mode during a flight, power safety instrument 303 preferably communicates to the pilot that power safety system 301 is being operated in a flight planning mode so that the pilot does not mistake the positions of PR indicator 311 and PA indicator 313 as being real-time flight positions. Flight planning mode operation of power safety system 301 involves the pilot manually entering a predicted rotorcraft weight, pressure altitude (Hp), and outside air temperature (OAT), at the desired hover location. It should be appreciated that OAT and Hp may be substituted with a density altitude measurement. Furthermore, the pilot may be made aware of hover site conditions through wireless communication, such as VHF radio, from instrumentation at a landing site. Hp and OAT at the desired hover site may be automatically communicated to power safety system 301 via wireless data transfer, such as telemetry or the like.” This is interpreted as based on operating parameter of the rotorcraft (altitude, predicted flight regime, air pressure, etc.), the display of the target output power and the power output parameter of the engines is continuously updated in real-time to assist the pilot in determining if the rotorcraft is able to transition to second flight regime.)

Claim 11 recites a system that has substantially same scope as the method of claim 1, thus being rejected under 103 rejection for the same basis as claim 1 above.
Alecu further teaches a processor ([Par. 0065], “one or more processors of controllers 44A, 44B”); and 
	a non-transitory computer-readable medium having stored thereon program instructions executable by the processor ([Par. 0065], “Controllers 44A, 44B may each comprise a data storage means (e.g., device(s)) which may include a suitable combination of any type of computer memory suitable for retrievably storing machine-readable instructions executable by one or more processors of controllers 44A, 44B. Such data storage means (i.e., memory(ies)) may comprise tangible, non-transitory medium”) for: 
		
Claims 12 – 15, 17 – 19 describe limitations of a system that are similar to the limitations of claims 2 – 5, 7 – 9 respectively. Therefore, claims 12 – 15, 17 – 19 are rejected under 35 USC § 103 for the same reason as described in claims 2 – 5, 7 - 9 above.

Regarding to claim 21, the combination of Alecu, McCollough and Mercier teaches the method of claim 1.
Mercier further teaches after causing the rotorcraft to enter the second flight regime, operating the rotorcraft in the second flight regime; ([Par. 0029], “The third step (said sub-step of choosing) is a step in which a mode is chosen for each item of equipment from the restricted list of the different modes of operation. This mode is associated with setpoints for each item of equipment. Said setpoints can be of different types. They can relate for example to a level of power, torque or speed of a propulsion engine. They can also relate to a temperature setpoint of an engine. They can also relate to a setpoint for achieving a specific engine regime. For example, in the case of a turboshaft engine of a helicopter, the regime to be achieved can be the regime known under the abbreviation MTOP (maximum take-off power) or a specific standby regime and generally, any engine regime which is suitable for achieving selected optimization objectives.”; [Par. 0115], “The mode of operation designated by the determination module 43 makes it possible for example to provide the ideal flight speed in order to reduce consumption and/or provide the ideal flight altitude in order to reduce consumption (e.g. descend slightly so that an engine can be placed in standby, climb slightly in order to increase the thermal level of use of the engine or engines).” This is interpreted as when a mode (flight regime) is selected, a power output setpoint for each engine is calculated to achieve the power requirement for the selected flight regime. Once the setpoint has been set, the helicopter would be able to switch and operate in the selected flight regime.) and 
when operating the rotorcraft in the second flight regime, producing, via the flight display in the cockpit of the rotorcraft, another representation of a target output power range required for continuing operation in the second flight regime. ([Par. 0087], “a digital switch is used to select an objective from a plurality of proposed objectives. This interface also preferably comprises a screen for displaying information 27 in the form of synthetic indicators allowing the operator to take note of the setpoints determined by the determination module43. This interface also preferably makes it possible to provide information about the operating status of the different items of power equipment of the power network of the aircraft.” This is interpreted as the screen allows the pilot to monitor current operating power of the engine. When the aircraft enters a new flight regime, the display will display the current operating power of the engines associated with that flight regimes.)

Claims 6, 16  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alecu, McCollough and Mercier in view of Castellani et al. (Publication No. US 20210215106 A1; hereafter Castellani).

Regarding to claim 6, the combination of Alecu, McCollough and Mercier teaches the method of claim 1.
The combination of Alecu, McCollough and Mercier teaches to determine target output power of engine for transitioning to a second flight regime as described in claim 1 above, but does not explicitly disclose to performing a safety check for the plurality of engines, and wherein the determining of the target output power range is performed responsive to the performing of the safety check.

However, Castellani teaches to performing a safety check for the plurality of engines, and wherein the determining of the target output power range is performed responsive to the performing of the safety check. ([Par. 0060], “considering different possible altitude values, the occurrence of the propeller over speed is always avoided (the propeller speed N.sub.p does not exceed the target operating value, again shown with a dashed line), when the propeller's pitch crosses the flat position(pitch angle≈0°).”; [Par. 0065], “it is underlined that the state-transition stage 20 in the supervising unit 14 of the engine control system 10 may monitor other engine parameters in order to check the safety condition and enable the state transition (in particular from forward to reverse mode), for example the propeller's pitch.” This is interpreted as the system performs a safety check of the engine before the aircraft enters a second flight regime in which the engine changes its operation mode. The safety check is to ensure the engine is capable of operating in a second flight regime. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Alecu, McCollough and Mercier to incorporate the teaching of Castellani. The modification would have been obvious because by performing a safety check of the engine before changing operation mode of the engine, it ensures safety and makes sure the engine is capable of operating in a second flight regime. 

Claims 16 describes limitations of a system that are similar to the limitations of claim 6. Therefore, claims 16 is rejected under 35 USC § 103 for the same reason as described in claim 6 above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668